DETAILED ACTION
This is the first office action regarding application number 16/243950, filed on January 09, 2019, which claims priority to  Chinese Patent Application  No. CN 201810291323.9 (Publication No. CN 108523695) filed on September 14, 2018.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on September 14, 2018. It is noted, however, that applicant has not filed a certified copy of Chinese Patent Application  No. CN 201810291323.9 (Publication No. CN 108523695).
	Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2022.
Applicant’s election without traverse of invention I, claims 1-8, 14-20  in the reply filed on June 10, 2022 is acknowledged.
The restriction requirement of Species A and B is withdrawn as these Species are not mutually exclusive. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 cites “within and a vehicle”. It is not clear if the power supply is within the vehicle. It is also not clear if this vehicle refers to the same vehicle in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 1, 3, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, US 20170343218 (hereafter Tucker) and further in view of Beller, US 4848316 (hereafter Beller).
Regarding claim 1, 
 “A cooking device comprising:” (Tucker teaches a grill which is a cooking device. Hence Tucker is from the same field as the instant claim.)
 “a housing …. and defining a heating chamber;” (Fig. 2 teaches heat distribution chamber 16 inside housing 10.)
“a heat source disposed within the heating chamber;” (Fig. 2 teaches fire pot 20 inside chamber 16)

    PNG
    media_image1.png
    651
    781
    media_image1.png
    Greyscale

Fig. 2 of Tucker teaches a grill with multiple power supplies
“a controller operably coupled with an auger assembly to direct fuel to the heat source for heating the heating chamber; and” (Paragraph [14] teaches “The illustrated pellet feeder 28 is an auger conveyor that includes an auger tube 30 having an inlet 32 in communication with the pellet storage chamber 26 and an outlet 34 in communication with the burn chamber 22. A rotatable auger 36 is located inside the auger tube 30. An electrical motor 38 is drivingly connected to the auger 36 to rotate the auger, which moves pellets toward the burn chamber 22. A controller 40 is connected to the motor to regulate operation of the motor. The illustrated controller 40 regulates both the motor  and other electrical components of the grill.” )
“a power actuator operably coupled with the controller and configured to accept electrical power from two or more power supplies and provide power to the controller from one of the two or more power supplies.” (Paragraph [18] teaches “A charging unit 74 is electrically connected to the battery for charging the battery 72 and is electrically connected to the thermoelectric generator 62 to receive electrical energy for charging the battery. An auxiliary power source 75, such as a 12V DC transformer that can interface with and receive power from a 110V AC or 220V AC electrical power source, may be used to charge the battery 72 when the thermoelectric generator 62 provides insufficient power to charge the battery.” Here charging unit 74 corresponds to the power actuator of the instant claim, source 75 and TEG 62 are alternate sources to charge battery 72. 
Paragraph [14] teaches “The illustrated controller 40 regulates both the motor 31 and other electrical components of the grill.” It is implied that controller is operably coupled with the charging unit 74 as unit 74 is an electrical component.)

    PNG
    media_image2.png
    603
    662
    media_image2.png
    Greyscale

Fig. 3 of Tucker teaches electrical components of a grill
Tucker does not teach a trailer configured to couple with a vehicle. 
“a trailer having one or more frame members and configured to couple with a vehicle; a housing supported by the frame members” (Beller teaches a trailer adapter for cooking devices and hence solving the same problem of portable cooking device as the instant claim. Column 3, lines 30-35 teaches “a unique trailer adapter 10 for use with a trailer 11 and a grill 12 whereby the trailer adapter 10 may be removed from the trailer 11 so that the trailer can be used for other purposes.”

    PNG
    media_image3.png
    820
    440
    media_image3.png
    Greyscale

Fig. 8 of Beller teaches a trailer accommodating grill housing
Column 4, lines 13-17 teaches “The trailer adapter 10 panels comprise a frontward end panel 27 opposing a rearward end panel 28 joined therebetween by parallel and longer side panels 29 and 30.” Fig. 8 teaches grill 12 is placed within the housing of panels 27, 28, 29, and 30.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the trailer from Beller to move the grill in Tucker. One of ordinary skill in the art would have been motivated to do so in order to provide “an adapter for a vehicle-towed trailer capable of use with a variety of cooking devices to render them mobile. In more particular detail the invention is related to portable or mobile outdoor cooking grills including an adapter releasably mounted on the frame of a trailer for accommodation of different type grills or roasting devices” as taught by Beller in column 1, lines 5-10.)
Regarding claim 3, 
“The cooking device of claim 1, further comprising: a hopper operably coupled with an auger assembly, the auger assembly including a channel and an auger disposed within the channel; and a motor operably coupled with the auger and electrically powered by the power actuator.” (Fig. 2 of Tucker teaches pellet storage chamber 26 as hopper, pellet feeder 28 as auger assembly. 
Paragraph [14] teaches “The illustrated pellet feeder 28 is an auger conveyor that includes an auger tube 30 having an inlet 32 in communication with the pellet storage chamber 26 and an outlet 34 in communication with the burn chamber 22. A rotatable auger 36 is located inside the auger tube 30. An electrical motor 38 is drivingly connected to the auger 36 to rotate the auger, which moves pellets toward the burn chamber 22.” Here tube 30 corresponds to channel that encloses auger 36. 
Fig. 3 teaches that auger motor 38 is powered by battery 72, wherein battery charging is controlled by charging unit 74. Here charging unit corresponds to power actuator.)
Regarding claim 14, 
“A cooking device comprising: a housing defining a heating chamber; a control unit electrically coupled with a heat source, the heat source configured to heat the heating chamber; and” (Similar scope to claim 1 and therefore rejected under the same argument.)
“a power actuator configured to electrically coupled to first and second independent power supplies,” (Tucker teaches a charging unit 74 coupled to 110V or 220V AC power source and battery 72 in Fig. 3)
“wherein the first power supply electrically powers the control unit when the second power supply is unavailable and is charged by the second power supply when the second power supply electrically powers the control unit.” (Paragraph [18] teaches “An auxiliary power source 75, such as a 12V DC transformer that can interface with and receive power from a 110V AC or 220V AC electrical power source, may be used to charge the battery 72 when the thermoelectric generator 62 provides insufficient power to charge the battery.” )
However, Tucker does not explicitly teach a trailer.
“a trailer operably supporting the housing and including a coupler configured to attach to a hitch assembly of a vehicle;” (Beller teaches trailer 11  with trailer adapter 10; wherein adapter 10 has side panels to support grill housing 12 in Fig. 1 and 8.
Fig. 1 further teaches a hitch assembly 17 that attaches to a towing vehicle. Here 17 corresponds to the coupler of the instant claim.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the trailer from Beller to move the grill in Tucker. One of ordinary skill in the art would have been motivated to do so in order to provide “an adapter for a vehicle-towed trailer capable of use with a variety of cooking devices to render them mobile. In more particular detail the invention is related to portable or mobile outdoor cooking grills including an adapter releasably mounted on the frame of a trailer for accommodation of different type grills or roasting devices” as taught by Beller in column 1, lines 5-10.)
Regarding claim 20, 
“The cooking device of claim 14, further comprising: a jack coupled to a tongue of the trailer and configured to level the housing.” (Tucker does not teach a trailer. 
Beller teaches “a tongue jack assembly 18 is provided to support the trailer 11 as shown in FIG. 1” in column 3, lines 53-55. 

    PNG
    media_image4.png
    344
    793
    media_image4.png
    Greyscale

Fig. 1 of Beller teaches a trailer comprising coupler and jack 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a trailer with jack as taught in Beller to transport the grill in Tucker. One of ordinary skill in the art would have been motivated to do so because tongue jack assembly supports the trailer and grill when it is disconnected from a vehicle as taught in Fig. 1 of Beller.)
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker and Beller as applied to claims 1 and 14 above, and further in view of Mansfield et al., US 20080098902 (hereafter Mansfield).
“The cooking device of claim 1, wherein the housing includes a lower portion, an upper portion, and a lid operably coupled to the upper portion by a hinge.” (Tucker teaches housing comprising lower portion, upper portion, and a lid 19 in Fig. 2. Tucker does not explicitly teach hinge. 

    PNG
    media_image5.png
    477
    540
    media_image5.png
    Greyscale

Fig. 3 of Mansfield teaches a hinged lid
Mansfield teaches an outdoor, transportable cooker using multiple fuels and a trailer to transport.
Mansfield teaches a grill with lid in Fig. 3. Paragraph [10] teaches “Said main section has a hinged lid (FIGS. 2i, 3c), permitting full access to the grill surfaces contained therein.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the lid in Tucker to add hinge as taught in Mansfield. One of ordinary skill in the art would have been motivated to do so in order to provide “full access to the grill surfaces contained therein” as taught in paragraph [10] of Mansfield. This allows to cover the food during cooking, so heat distribution is better and food cooks faster. )
Claim(s) 4, 6, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker and Beller as applied to claims 1 and 14 above, and further in view of O’Hare, US 8672200 (hereafter O’Hare).
Regarding claim 4, 
“The cooking device of claim 1, wherein the two or more power supplies includes a cooking device power supply, a vehicle power supply disposed within and a vehicle and separable from the cooking device, and an external power supply that supplies power from an electrical power grid.” (Fig. 3 and paragraph [18] of Tucker teaches “An auxiliary power source 75, such as a 12V DC transformer that can interface with and receive power from a 110V AC or 220V AC electrical power source, may be used to charge the battery 72 when the thermoelectric generator 62 provides insufficient power to charge the battery.” Here source 75 corresponds to electrical power grid.
Paragraph [16] teaches “A thermoelectric generator 62 is provided to produce electrical energy. The thermoelectric generator 62 is electrically connected to the electrical motor 38 to supply electrical current to operate the electrical motor 38, and may be used to provide power for other electrical components and particularly for battery charging.” Here generator 62 corresponds to cooking device power supply.
However, Tucker does not explicitly teach a vehicle power supply. 
O’Hare teaches a tailgating system to attach a grill to a transport vehicle. The system comprises a battery that is charged from AC wall receptacle, or vehicle’ battery, and this battery supplies all power needed to operate all functions as needed. Hence O’Hare is from the same field as the instant claim.
Column 3, lines 8-14 teaches “The user may switch the battery power so that power is supplied by the automobile's battery and/or alternator while the vehicle is operating and/or traveling.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the functionality of charging the battery of the grill in Tucker by automobile’s battery as taught in O’Hare. One of ordinary skill in the art would have been motivated to do so because “power is supplied by the automobile's battery and/or alternator while the vehicle is operating and/or traveling. An automatic safety is built into the tailgating system so that the tailgating system does not draw power if the automobile's battery is below 11 V. This ensures that the automobile has enough power to start the engine and that the tailgating system may not inadvertently drain the automobile's battery. While the user is traveling to the tail gate location, the automobile may supply the power to operate the refrigeration system so that the tailgating system's supply batteries are not used” as taught in column 3, lines 9-20 of O’Hare.)
Regarding claim 6, 
“The cooking device of claim 1, further comprising: a control unit, wherein power is delivered to the control unit from the power actuator as AC power through a first conductive lead and as DC power through a second conductive lead.” ( Paragraph [51] of the original disclosure describes “In various examples, the cooking device 10 may include some devices that operate on AC power while others may operate on DC power. In such instances, power supplied from the power actuator 90 to the controller 86 may be supplied to an inverter 122 prior to the being supplied to the controller 86 through a first conductive lead 120 while power may be delivered to the controller 86 as DC power through parallel second conductive lead 124.” Accordingly, the claim is interpreted as the control unit regulates AC power as well as DC power. 
Tucker teaches controller 40 that controls inductor fan 76, ignitor 41, auger motor 38. It is implied that inductor fan runs on AC power, while ignitor and motor are DC or AC power. 
However, Tucker does not explicitly teach controller for AC and DC power regulation.
O’Hare teaches in column 3, lines 30-35 “A battery supply system built into the tailgating system is the primary power supply. The battery supply system supplies the tailgating system all the power needed to operate all functions (i.e., operate refrigeration system, supply power to AC and DC receptacles, operate the motorized hitch assembly, and operate lights).” Column 2, lines 20-25 teaches “An electrical control panel for operating the system (i.e., lights, motorized hitch, refrigeration storage system, power supply systems)”. Thus O’Hare teaches a control unit that regulates supplying power to AC and DC receptacles. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the control unit of O’Hare to the power system in Tucker. One of ordinary skill in the art would have been motivated to do so because “power is supplied by the automobile's battery and/or alternator while the vehicle is operating and/or traveling. An automatic safety is built into the tailgating system so that the tailgating system does not draw power if the automobile's battery is below 11 V. This ensures that the automobile has enough power to start the engine and that the tailgating system may not inadvertently drain the automobile's battery. While the user is traveling to the tail gate location, the automobile may supply the power to operate the refrigeration system so that the tailgating system's supply batteries are not used” as taught in column 3, lines 9-20 of O’Hare.)
Regarding claim 15, 
“ The cooking device of claim 14, wherein the first power supply is supported on the trailer and the second power supply is a vehicle power supply disposed within the vehicle and separable from the cooking device.” (Tucker teaches battery 72 placed inside the grill in Fig. 2. Hence it is implied that battery is supported on a trailer when the grill is supported on a trailer.
Tucker does not teach vehicle power supply. 
O’Hare teaches “The user may switch the battery power so that power is supplied by the automobile's battery and/or alternator while the vehicle is operating and/or traveling” in column 3, lines 9-11. It is implied that vehicle battery and alternator are placed within the vehicle. It is further implied that the vehicle power supply is separable from the cooking device when tailgating system is detached from the vehicle.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the vehicle power supply as taught in O’Hare to the power system in Tucker. One of ordinary skill in the art would have been motivated to do so because “While the user is traveling to the tail gate location, the automobile may supply the power to operate the refrigeration system so that the tailgating system's supply batteries are not used” as taught in column 3, lines 9-20 of O’Hare.)
Regarding claim 16, 
“The cooking device of claim 14, wherein the first power supply is supported on the trailer and the second power supply is an external power supply powered by an electrical grid having a connection point that is separable from the cooking device.” (Tucker teaches battery 72 placed inside the grill in Fig. 2. Hence it is implied that battery is supported on a trailer when the grill is supported on a trailer.
Paragraph [18] in Tucker teaches “An auxiliary power source 75, such as a 12V DC transformer that can interface with and receive power from a 110V AC or 220V AC electrical power source, may be used to charge the battery 72”. It is implied that 110V AC or 220V AC power source corresponds to electrical grid, interface corresponds to connection point. 
Tucker does not explicitly teach separating the cooking device from the electrical grid.
O’Hare teaches in column 2, lines 45-55 “Storage in a garage when not in use and/or connection to a 120 V AC wall receptacle which supplies a battery charger with power. The battery charger automatically recharges and maintains the storage batteries at 12 V DC….. 2. When a user decides to use the tailgating system, the 120 V AC wall connection may be unplugged and stowed onboard the tailgating system.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to unplug the battery from electric grid as taught in O’Hare to the power system in Tucker. One of ordinary skill in the art would have been motivated to do so because “While the user is traveling to the tail gate location, the automobile may supply the power to operate the refrigeration system so that the tailgating system's supply batteries are not used” as taught in column 3, lines 9-20 of O’Hare.)
Regarding claim 18, 
“The cooking device of claim 15, wherein the first power supply provides power to the control unit when the vehicle is in motion and the second power supply provides power to the control unit when the vehicle is stationary.”(The claim is interpreted as different power supplies are used when the vehicle is in motion and stationary. Thus the claim has similar scope to claim 15 and therefore rejected under the same argument.)
Regarding claim 19, 
“The cooking device of claim 14, further comprising: a latch configured to maintain a lid in a closed position when engaged with the lid.” (O’Hare teaches latch on a door. Claim 20 of O’Hare teaches “at least one latch configured to releasably engage the latch tab to maintain the first door in a closed position in an engaged position and to allow opening of the first door in a disengaged position.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a latch as taught in O’Hare to the grill in Tucker. One of ordinary skill in the art would have been motivated to do so because “Each of these doors may be connected to the tailgating system via, for example, hinges and locking latches” as taught in column 6, lines 65-67 of O’Hare.)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker and Beller as applied to claims 1 above, and further in view of Reed et al., US 6814383 (hereafter Reed).
“The cooking device of claim 1, further comprising: an inverter disposed between the power actuator and the controller and configured to convert DC power from the power actuator to AC power to operate at least one of a motor and a fan.” ( Tucker teaches an induction fan receiving power from charging unit 74 in Fig. 3. It is implied that an induction fan requires an inverter to convert DC power from battery to AC power for running an induction fan. It is further implied that the inverter is placed after battery, hence after power actuator 74. It is further implied that the inverter is placed either before controller 40 or after controller 40. 
However, primary combination of references does not explicitly teach an inverter for converting DC power to AC power.
Reed teaches a tailgating system with different cooking options. Reed teaches “the system also includes an electrical sub-system which, in addition to providing power to each of the modular components which require it, also includes a computer- and relay-controlled power management system which can perform power cycling in management functions to conserve power, especially when running on onboard batteries for the system” in column 2, lines 41-50. Thus Reed is in the same field as the instant claim.

    PNG
    media_image6.png
    647
    509
    media_image6.png
    Greyscale

Fig. 9 of Reed teaches electrical subsystem 70 

    PNG
    media_image7.png
    710
    524
    media_image7.png
    Greyscale

Fig. 10 of Reed teaches electrical subsystem with controller
Reed teaches in Fig. 9 and 10 a DC to AC inverter 100 that converts DC power, from battery and vehicle, to AC power. The AC power is distributed to modules 26 by GFI distribution panel 110. Column 7, lines 10-15 teaches grill as one of the modules receiving power supply. Fig. 10 further teaches a controller 134 wherein “The microcontroller 134 can thereby actuate independently each of the individual module switches 132 as needed to activate the particular modules 26. The microcontroller 134 preferably has a battery backup 136 to retain programming and memory function in case of a power loss” in column 11, lines 60-65. The controller 40 is placed after the inverter.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the inverter before controller as taught in Reed to the grill in Tucker. One of ordinary skill in the art would have been motivated to do so because “The node 106 is also interconnected by a suitable connection 108 to the plug 98 to create a common AC power supply. The node 106 extends into a ground fault interrupt power distribution panel 110 which, in turn, distributes power to the module 26 contained in the system 20” as taught in column 10, lines 63-67.)
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker and Beller, O’Hare as applied to claim 4 above, and further in view of Cedar et al., US 20180192822 (hereafter Cedar).
Regarding claim 7,  
“The cooking device of claim 4, wherein the power actuator includes a repository having guidelines to determine which power supply supplies power to the controller based on an availability of inputted power supplies.”(Paragraph [18] in Tucker teaches “A charging unit 74 is electrically connected to the battery for charging the battery 72 and is electrically connected to the thermoelectric generator 62 to receive electrical energy for charging the battery. An auxiliary power source 75, such as a 12V DC transformer that can interface with and receive power from a 110V AC or 220V AC electrical power source, may be used to charge the battery 72 when the thermoelectric generator 62 provides insufficient power to charge the battery.” Here charging unit 74 corresponds to the power actuator of the instant claim, source 75 and TEG 62 are alternate sources to charge battery 72. It is implied that the charging unit has a memory and algorithm to detect insufficient power supply and pick a source to charge battery.
However, Tucker does not explicitly teach a repository with guidelines.
Cedar teaches a portable grill comprising multiple power sources and microcontroller. Hence Cedar is solving the same problem of choosing a power source as the instant claim.
Cedar teaches a controller 1110 comprising processor and memory “for storing data or instructions that can be called, retrieved, performed, or executed by the controller 1110” as taught in paragraph [56]. Fig. 11 teaches a TEG 1120 and battery 1130 wherein TEG charges the battery. Paragraph [60] teaches “The controller 1110 can monitor or measure parameters of the TEG 1120 and/or the battery 1130 and control either or both of the TEG 1120 and/or battery 1130 based in part on the monitored or measured parameters.” Here memory of controller 1110 corresponds to the repository, instructions correspond to guidelines in the instant claim.

    PNG
    media_image8.png
    502
    744
    media_image8.png
    Greyscale

Fig. 11 of Cedar teaches controller comprising memory
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the memory of Cedar to the power system in Tucker. One of ordinary skill in the art would have been motivated to do so “for storing data or instructions that can be called, retrieved, performed, or executed by the controller 1110” as taught in paragraph [56] of Cedar.)
Regarding claim 8, 
“The cooking device of claim 7, wherein the guidelines provide that the external power supply is utilized as a primary power supply when electrically coupled to the power actuator, the vehicle power supply may be used as a secondary power supply when coupled to the power actuator, and the cooking device power supply is a tertiary power supply.” (Tucker in Paragraph [16] teaches “A thermoelectric generator 62 is provided to produce electrical energy. The thermoelectric generator 62 is electrically connected to the electrical motor 38 to supply electrical current to operate the electrical motor 38, and may be used to provide power for other electrical components and particularly for battery charging.” Here generator 62 corresponds to cooking device power supply.
However, Tucker does not explicitly teach a vehicle power supply. 
O’Hare teaches in column 2, lines 45-50, and column 3, lines 10-15 “a typical sequence of operations for the tailgating system may include: 1. Storage in a garage when not in use and/or connection to a 120 V AC wall receptacle which supplies a battery charger with power. The battery charger automatically recharges and maintains the storage batteries at 12 V DC…. …..5. The user may switch the battery power so that power is supplied by the automobile's battery and/or alternator while the vehicle is operating and/or traveling.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the vehicle power supply and use sequence as taught in O’Hare to the power system in Tucker. One of ordinary skill in the art would have been motivated to do so because “While the user is traveling to the tail gate location, the automobile may supply the power to operate the refrigeration system so that the tailgating system's supply batteries are not used” as taught in column 3, lines 9-20 of O’Hare.)
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker and Beller as applied to claim 14 above, and further in view of Traeger, US 20170176018 (hereafter Traeger).
 “The cooking device of claim 14, …..motor within an auger assembly, the auger assembly configured to provide fuel to the heat source.” (Tucker teaches in paragraph [14] “The illustrated pellet feeder 28 is an auger conveyor…. A rotatable auger 36 is located inside the auger tube 30. An electrical motor 38 is drivingly connected to the auger 36 to rotate the auger, which moves pellets toward the burn chamber 22.” Here pellets correspond to fuel.)
“wherein the power actuator supplies DC power to the control unit and AC power to a motor within an auger assembly” (Tucker teaches in Fig. 3 a charging unit 74 that is charged from a 12V DC transformer. The unit 74 charges battery and controller 40. It is implied that charging unit 74 supplies DC power to controller. Here charging unit corresponds to power actuator. 
Tucker further teaches in Fig. 3 that charging unit supplies power to an auger motor. However, Tucker does not explicitly teach that auger motor is an AC motor. 
Traeger teaches a wood pellet grill comprising  a motor driven auger to feed the wood pellets into combustion region. Thus Traeger is solving the same problem of powering an auger motor as the instant claim. 
Traeger teaches in paragraph [4] “An aspect of such conventional wood pellet-burning barbecues is that the motor that drives the auger can require a steady supply of significant power as provided by, for example, an AC electrical power source.” Thus Traeger teaches that auger motors can be AC motor.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add an AC motor as auger motor as taught in Traeger to the power system in Tucker. One of ordinary skill in the art would have been motivated to do so to provide “a steady supply of significant power” as taught in paragraph [4] of Traeger.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10986960, Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761